Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abdiyyah ben Alkebulanyahh appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alkebulanyahh v. Ozmint, No. 6:07-cv-03219-MBS, 2009 WL 2043912 (D.S.C. July 13, 2009). We deny Alkebulanyahh’s motions for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.